Citation Nr: 18100104
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-00 020
DATE:	

ISSUES DECIDED:	5	ISSUES REMANDED:	0
 
ORDER
Service connection for a right shoulder disability, service connection for an abdominal hernia, service connection for gastroesophageal reflux disease (GERD), service connection for bilateral ankle disabilities, and service connection for bilateral foot disabilities are denied.  
FINDINGS OF FACT
1. Although the appellant sought treatment for right shoulder pain during a period of Active Duty for Training (ACDUTRA), the probative evidence of record is against a finding that currently diagnosed right shoulder arthritis had onset during a qualifying period of service or was the result of injury incurred therein.
2. Although the appellant sought treatment for epigastric pain during a period of ACDUTRA and was treated for abdominal hernia while in the Reserve, the probative evidence of record is against a finding that the hiatal hernia diagnosed in 2006 had onset during a qualifying period of service or was the result of injury incurred therein.
3. Although the appellant sought treatment for epigastric pain during a period of ACDUTRA, the probative evidence of record is against a finding that GERD diagnosed in 2006 had onset during a qualifying period of service or was the result of injury incurred therein.
4. Although the appellant sought treatment for bilateral ankle pain during a period of ACDUTRA, the probative evidence of record is against a finding that current disabilities of the ankle had onset during a qualifying period of service or were the result of injury incurred therein.
5. Although the appellant sought treatment for left foot metatarsal stress during a period of ACDUTRA, the probative evidence of record is against a finding that current disabilities in the feet had onset during a qualifying period of service or were a result of injury incurred therein. 
CONCLUSIONS OF LAW
1. The criteria for service connection for a right shoulder disability are not met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
2. The criteria for service connection for an abdominal hernia are not met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
3. The criteria for service connection for GERD are not met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
4. The criteria for service connection for bilateral ankle disabilities are not met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
5. The criteria for service connection for bilateral foot disabilities are not met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The appellant served on ACDUTRA from October 1985 to March 1986.  She had additional service in the Army Reserve until October 1999.
In October 2016, the Board of Veterans Appeals (Board) remanded the claims for further development, to include an attempt to determine if the appellant had additional periods of ACDUTRA or Inactive Duty for Training (INACDUTRA).  The appellants entire personnel file was requested.  In addition, the Board asked that if the dates of ACDUTRA/INACDUTRA were not clear from the service records, the then Agency of Original Jurisdiction (AOJ) should contact the Defense Finance and Accounting Service or other appropriate records repository and have the appellants pay records reviewed and then a written report prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.  The appellants entire personnel file was obtained and both the AOJ and the appellant attempted to obtain her Leave and Earnings (LES) statements from October 1985 to December 1999.  While some LES statements were obtained, some could not be located by either the AOJ or the appellant.  The appellant was made aware of this and submitted a buddy statement in support of her claim.  The Board finds that there was substantial compliance with the prior remand directives and that an additional remand would not be of benefit to the claimant regarding determining whether she had additional periods of ACDUTRA and/or INACDUTRA.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Active military service includes periods of ACDUTRA in which a service member was disabled or died from a disease or injury incurred or aggravated in line of duty and periods of INACDUTRA in which a service member was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(1), (24) (2012); 38 C.F.R. § 3.6 (2017).
The Board notes that certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2017). 
Crucially however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA who have not established veteran status, such as the appellant in this case.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellants claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).
In this case, the appellant did not serve on active duty and has not yet established service-connection for any condition.  She does not have veteran status for purposes of VA compensation benefits unless or until it is shown that she was disabled . . . . from a disease or injury incurred or aggravated in line of duty during her period of ACDUTRA.  See 38 U.S.C. § 101(1), (24).  If she is shown to be so disabled, that period of ACDUTRA is then considered active military service and she would then be considered a veteran for that period of service and entitled to the presumptions noted above assuming she meets the other requirements for the presumptions.  Simply put, the above presumptions do not apply in this case.  
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Throughout the course of the appeal, the appellant has consistently argued that all her conditions started while on ACDUTRA or in basic training and have gotten worse over time.
 
1. Service connection for a right shoulder disability
In February 1986, during a period of ACDUTRA, the appellant indicated injuring her right shoulder while mopping and that she was experiencing pain.  A radiological report was normal showing normally developed bony and soft tissue structures without evidence of pathologic changes.  The appellant did not seek any further treatment for right shoulder complaints during her time in the Reserve and September 1989 and November 1993 physicals did not show continuing shoulder complaints or diagnosis of a shoulder disability.

In January 2008, the appellant filed a claim for service connection.  In a May 2010 statement in support of claim, she insisted the condition in her right shoulder had existed since service and that it had gotten to the point where she could barely carry groceries or lift her arm above her head without pain. 

In October 2016, the Board remanded the claim for a VA examination given evidence of injury during a period of ACDUTRA and competent lay evidence of a current disability in the right shoulder.

In August 2017, the appellant underwent a VA examination.  Degenerative arthritis was diagnosed.  The appellant reported current right shoulder pain with any type of overhead use and that the pain was worse when it was cloudy or raining.  She reported she had never had x-rays done and had not been diagnosed with a right shoulder condition previously.  Upon review of the claims file, the examiner noted that service treatment records were negative for a chronic, recurrent shoulder condition and Reserve physicals in 1989 and 1993 revealed normal upper extremities.  The examiner also noted physical therapy in November 2011 which was directed at neck pain, related to doing computer work, and there was no mention of therapy for a separate shoulder condition.  The examiner noted that current x-rays showed minor degenerative changes that were commensurate with the appellants age.  The examiner opined that a severe injury with chronic pain would have resulted in more severe degenerative changes due to the fact that posttraumatic arthritis would have been expected to begin much earlier and be advanced by this time (31 years later).  Therefore, the examiner concluded it is less likely as not that the appellants degenerative arthritis had onset during service or is etiologically related thereto.

Based on the evidence, the Board finds that the criteria for service connection for a right shoulder disability are not met.  Although the appellant has a current diagnosis of arthritis in her right shoulder, the probative evidence of record is against a finding that there is a nexus or link between the arthritis currently present in the shoulder and the shoulder pain she experienced in 1986.  A period of 30 years passed between that initial injury, which did not result in a diagnosis, and diagnosis of age-appropriate arthritis in the shoulder.  The Board finds the adverse VA medical opinion, which addresses this fact in finding against the claim, to be highly probative as it was offered by a medical professional after examination of the appellant and review of the pertinent history including the appellants lay statements and includes a rationale for the conclusion reached.  While the appellant is competent to attest to observable symptomatology such as pain, she is not competent to offer an opinion on a complex medical matter such as the etiology of arthritis.  In any event, the medical opinion in this case is afforded more probative weight than the appellants lay statements.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
2. Service connection for an abdominal hernia
The appellant sought treatment for epigastric pain lasting one day in January 1986, while on a period of ACDUTRA.  Medication was prescribed.  On March 17, 1992 an abdominal hernia was identified and the appellant was put on a profile instructing that she not do sit-ups.  The appellants pay records indicate that the only military duty she performed in March 1992 was on March 8th and 9th.  Thus, the abdominal hernia was not first identified during a period of ACDUTRA or INACDUTRA.  September 1989 and November 1993 Reserve physicals did not show continuing complaints or diagnosis of hernia and the appellant sought no additional treatment for a hernia prior to separation from the Reserve in 1999.

Post-service treatment records indicate treatment for and diagnosis of a hiatal hernia in June 2006.  The appellant filed her claim for service connection in January 2008.   

In her December 2011 Form 9, the appellant indicated that her hernia condition had existed for a very prolonged period of time, is painful, and caused her great problems at work where she has to sit for prolonged periods at a computer terminal.

The appellant underwent a VA examination in August 2017.  It was noted that she was diagnosed hiatal hernia per Barium swallow in June 2006.  The examiner opined that the treatment she sought for stomach pain in January 1986 was an acute illness, which was treated and resolved, as the appellant did not seek treatment again prior to separation from the Reserve in 1999.  

Based on the evidence, the Board finds that the criteria for service connection for abdominal hernia are not met.  The hernia identified in 1992 was not identified during a qualifying period of service and the evidence is against a finding of a nexus or link between the epigastric pain experienced in service and the hiatal hernia diagnosed 20 years after the appellants ACDUTRA period.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

 
3. Service connection for GERD
As mentioned, the appellant sought treatment for epigastric pain lasting one day in January 1986, while on a period of ACDUTRA.  Medication was prescribed. September 1989 and November 1993 Reserve physicals did not show continuing complaints or diagnosis of stomach pains or other gastrointestinal symptomatology.  In Reports of Medical History, the appellant specifically indicated she was in good health and not taking any medication.

Post-service treatment records show diagnosis of GERD in June 2006.

In December 2010, the appellant underwent a VA examination.  She related having symptoms of GERD while in the service, specifically epigastric pain and that she was given medication.  She indicated that in the early 1990s, a private doctor, Dr. H., started her on a prescription for GERD.  Following review of the record, the examiner indicated he was unable to state that the current condition was due to service without resorting to mere speculation due to the lack of records from the 1990s and the gap of time between separation from service and diagnosis of the current disability in treatment records.

In January 2017, VA sent the appellant a letter asking her to provide authorization to obtain any relevant private treatment records, to include those from Dr. H.  The appellant provided records from multiple doctors relevant to recent treatment.  Authorization to seek records from Dr. H. was not provided and neither were records from that provider or any provider dated prior to 2005.

In August 2017, the appellant underwent a VA examination.  It was noted that she was diagnosed with GERD per Barium swallow in June 2006 and started on Nexium.  The examiner opined that the treatment she sought for stomach pain in January 1986 was an acute illness, which was treated and resolved.  There was no indication the appellant sought treatment again prior to separation from the Reserve in 1999.

Based on the evidence, the Board finds that the criteria for service connection for GERD are not met.  There is no indication of chronic GERD that was diagnosed during a qualifying period of service.  Although the appellant complained of epigastric pain during a period of ACDUTRA, records do not indicate follow-up treatment or a diagnosis of GERD prior to 2006, a period of 20 years after the appellants ACDUTRA period, and the VA examiner determined that the epigastric pain was an acute illness that resolved.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

 
4. Service connection for bilateral ankle disabilities
A service treatment record dated in December 1985, during a period of ACDUTRA, indicates the appellant had experienced pain in the bilateral ankles lasting a period of 3 weeks.  The ankles were tender to palpation, but no stress fracture was indicated.  September 1989 and November 1993 Reserve physicals did not show continuing complaints of ankle pain or diagnoses of ankle conditions.

In October 2005, the appellant sought treatment after falling and turning her left ankle.  She complained of swelling and tenderness.  She was fitted with a fracture boot, although x-rays did not show specific fracture.  In December 2005, the appellant sought follow-up treatment because pain and swelling continued.  X-rays revealed no significant findings except for a questionable healing avulsion fracture at the talus.  Significant left ankle sprain was assessed.

In January 2008, the appellant filed a claim for service connection for bilateral ankle stress fracture.  In a May 2010 statement in support of claim, she indicated that she incurred stress fractures in her ankles during service which now caused her to experience a great deal of pain and discomfort.

In December 2010, the appellant underwent a VA examination.  She reported being casted for the left ankle due to ligament injury while in service and that she sought treatment from a Dr. H in the 1990s.  Currently, she noted constant, severe pain in the ankles all the time treated with injections and physical therapy.  X-rays indicated no evidence of acute fracture or subluxation and joint spaces were within normal limits.  It was noted there was a large degenerative plantar fascia attachment to the calcaneus.  A tiny well corticated fragment dorsal to the anterior process of the talus was noted to probably reflect remote trauma.  No significant soft tissue abnormalities were present.  The examiner indicated he was unable to state that the current condition was due to service without reporting to mere speculation due to the lack of records from the 1990s and the gap of time between separation from service and diagnosis of the current disability in treatment records.

In January 2017, VA sent the appellant a letter asking her to provide authorization to obtain any relevant private treatment records, to include those from Dr. H.  The appellant provided records from multiple doctors relevant to recent treatment.  Authorization to seek records from Dr. H. was not provided and neither were records from that provider or any provider dated prior to 2005.

In a November 2017 statement in support of claim, the appellant again insisted her bilateral ankle issues had onset while in basic training.

The Board acknowledges that the appellant was not scheduled for an additional VA examination to obtain an opinion regarding the etiology of disability in her ankles.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that there is sufficient evidence to decide the case and that although the appellant sought treatment for ankle pain during a period of ACDUTRA, evidence of continuing symptomatology or treatment does not appear in the record thereafter prior to October 2005.  Physicals in 1989 and 1993 indicate normal lower extremities and do not indicate continued complaint or pain in the ankles or that treatment was being sought for a diagnosed ankle disability.  Notably, the x-rays in August 2017 demonstrated possible remote trauma to the area around the talus; treatment records clearly demonstrate injury to this area on the left in October 2005.

The Board acknowledges that the appellants ankles cause her pain and she truly believes this was caused by basic training.  The appellant is certainly competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while she may be competent to report symptoms of a disorder, she is not competent to provide a medical nexus opinion regarding the etiology of an ankle disability or to diagnose an ankle disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a lay person without the appropriate medical training and expertise, she is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether her current ankle disabilities are related to pain experienced in 1985.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  

Overall, the Board finds that the criteria for service connection for disability in the ankles are not met because a nexus between the pain experienced during ACDUTRA and the appellants current ankle disabilities has not been demonstrated.  Treatment for pain was shown in 1985.  After that, the record is silent for ankle treatment until 2005, a period of 20 years.  While the appellant may have experienced some ankle pain, examinations of the ankle in the years after her basic training but before 2005 were normal indicating no chronic ankle disorder for many years.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

5. Service connection for bilateral foot disabilities

A STR dated in December 1985, during a period of ACDUTRA, indicates the appellant was treated for left foot metatarsal stress.  An x-ray of the left foot was performed to rule out stress fracture and was within normal limits.  A treatment note one week later indicates the appellant wore a hard cast for a period of one week and that her foot was now feeling fine.  September 1989 and November 1993 Reserve physicals did not show continuing complaints of foot pain, foot trouble, or diagnoses of foot conditions.

In July 2008, VA denied service connection because there was no evidence of a currently diagnosed chronic bilateral foot disability that was incurred during the appellants period of ACDUTRA.  

Following her claim to reopen, the appellant underwent a VA examination in December 2010.  Severe bilateral plantar fasciitis and mild bilateral pes planus were diagnosed.  The appellant reported starting to have bilateral foot pain while in the service due to the high horrible boots.  She denied any specific trauma or injury.  She reported being casted for her left ankle due to a ligament injury, placed in a tennis shoe on the right foot and being diagnosed with metatarsal stress.  She reported her feet had progressed since service and she was treated by a Dr. H. in the 1990s.  She indicated having been referred to podiatry in the 2000s and treated for plantar fasciitis, tenosynovitis and rearfoot varus.   She had been treated with medications, injections, orthotics and surgery, specifically a bilateral plantar fasciotomy in September 2010.  She complained of daily, severe bilateral foot pain and stated that she was unable to stand for more than a few minutes or walk more than a few yards.  X-rays noted no acute abnormality.  The calcaneal pitch was at the lower limit of normal bilaterally and there was moderately developed enthesopathic change at the plantar fascia attachment site to the calcaneus.  No joint effusion or soft tissue swelling was seen.  To the question of whether the appellants bilateral foot condition was related to, or caused by, her symptoms in service, the examiner indicated he could not resolve the question without resort to mere speculation.  He noted that private medical records showed treatment from the 2000s and that due to the lack of records from 1990s and also the gap of time involved between post-service treatment and service, he was unable to state without speculation that the current condition was due to service or had onset therein.

In January 2017, VA sent the appellant a letter asking her to provide authorization to obtain any relevant private treatment records, to include those from Dr. H.  The appellant provided records from multiple doctors relevant to recent treatment.  Authorization to seek records from Dr. H. was not provided and neither were records from that provider or any provider dated prior to 2005.

In an October 2017 buddy statement, an individual who had known the appellant since April 1986 indicated she told him she was in a cast during basic training and would wear tennis shoes often during drill weekends.  He also related she had undergone several surgeries on her feet.

In a November 2017 statement in support of claim, the appellant insisted that her current bilateral foot issues had onset while in basic training, she was put in a cast due to the severity of her foot injuries, and had been prescribed extended profiles by military medical personnel.

In a November 2017 statement, Dr. A., the appellants private doctor, stated the appellants pain, tinging and numbness in both feet started during basic training while wearing Army boots and had been ongoing since 1985.  He stated that based on past medical history and surgery history, he was of the opinion that onset and present pain are all related during the time of military service.  Unfortunately, this opinion is not supported by a rationale and thus cannot be afforded probative value in consideration of the evidence of record as a whole.  The probative value of a medical opinion primarily comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that medical opinion evidence is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions).  In addition, the doctor did not acknowledge the examinations in 1989 and 1993 that show normal evaluations of the feet or the absence of medical records showing treatment for foot issues for more than 2 decades following separation from ACDUTRA.

The Board acknowledges that the appellant was not scheduled for an additional VA examination to obtain a VA opinion regarding the etiology of disability in her feet.  As mentioned, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that there is sufficient evidence to decide the case and that although the appellant sought treatment for left foot pain during a period of ACDUTRA, evidence of continuing symptomatology or treatment does not appear in the record thereafter prior to 2005, a period of 20 years.  Physicals in 1989 and 1993 indicate normal lower extremities and do not indicate continued complaint of pain in the feet, that treatment was being sought for a diagnosed foot disability or that the appellant was on extended profiles due to foot complaints.

The Board acknowledges that the appellants feet cause her daily pain and she truly believes this was caused by basic training.  The appellant is certainly competent to report on matters observed or within her personal knowledge.  See Layno, 6 Vet. App. at 470.  However, while she may be competent to report symptoms of a disorder, she is not competent to provide a medical nexus opinion regarding the etiology of a foot disability or to diagnose a foot disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a lay person without the appropriate medical training and expertise, she is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether her current foot disabilities are related to pain experienced in 1985.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  

Overall, the Board finds that the criteria for service connection for disability in the feet are not met because a nexus between the pain experienced during ACDUTRA and the appellants current foot disabilities has not been demonstrated.  Treatment for pain was shown in 1985.  After that, the record is silent for foot treatment for several decades.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).



 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski 

